DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pantow et al. (US 2010/0077996 A1) in view of Nakasugi et al. (US 2015/0184581 A1).
Regarding claim 1, Pantow discloses an intake device (10, 20) of an engine, comprising: an intercooler (11) including a chamber (3) and an intercooler core (11) stored inside the chamber; an intake passage (see annotated figure) including a downstream-side intake passage positioned downstream of the chamber (3) of the intercooler (11) and provided to introduce intake air into an engine body through the chamber; and an EGR passage (13)  provided to recirculate a part of exhaust gas exhausted from the engine body to the downstream-side intake passage of the intake passage as EGR gas, wherein said chamber (see figure) includes a side wall (see figure)  provided with an intake-air supply opening (19) which has an opening area which is smaller than an area of a downstream-side face of said intercooler core (11), said downstream-side intake passage includes an upstream end which is connected to said intake-air supply opening (5) and an extension passage portion (see figure) which extends upwardly from the upstream end along the side wall of said chamber, the extension passage portion being partitioned by a wall which includes an inside wall part positioned on a side of the chamber and an outside wall part (17) facing the inside wall part, an opening edge which partitions said intake-air supply opening includes an upper edge portion which is configured to separate the intake air flowing from said chamber into said extension passage portion from said inside wall part and to form a main stream of flowing of the intake air inside the extension passage portion, and said outside wall part (17) of the extension passage portion includes an EGR introduction port (9) to join 
Pantow is silent as to the extension passage extends upwardly from the upstream end along the side wall of the chamber.
Nakasugi discloses an intake device (5) which is configured such that a chamber (20) stores an intercooler core (40). The intake device has an extension passage portion (26) extends upwardly (figure 5 and para. [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pantow by using vertical induction as disclosed by Nakasugi in order to use a compact induction configuration.

    PNG
    media_image1.png
    857
    814
    media_image1.png
    Greyscale



Regarding claim 2, wherein said opening edge of the intake-air supply opening comprises a straight edge portion which corresponds to said upper edge portion and a 
Regarding claim 3, wherein an upstream part of said extension passage portion which is continuous to said upstream end is a curved passage (26) which is configured to be curved upwardly, the upstream part being of a semicircular shape, in a sectional view, similarly to said intake-air supply opening; see paragraph [0077].
Regarding claim 4, wherein said intake-air supply opening (5) is arranged in a lower-end area of said chamber; see Pantow, figure 4.
Regarding claim 5, wherein said EGR introduction port (19) is arranged in a lower-end area of said extension passage portion (see annotated figure).
Regarding claim 6, wherein said EGR introduction port (19) is arranged in an area except a center line, in a width direction, of said outside wall part (2) and the vicinity thereof.
Regarding claim 7 wherein said EGR passage (15) extends in a vertical direction (modified by Nakasugi) along said outside wall part and has a forked downstream end where a lower end thereof forks, and said EGR introduction port (19) is arranged at each of forked parts of said forked downstream end of the EGR passage.
Regarding claim 8, wherein a sectional area of said EGR passage (15) is set to be smaller than that of said extension passage portion (see annotated figure).
Regarding claim 12, Pantow discloses an intake device (10, 20) of an engine, comprising: an intercooler including an intercooler core (11); an intake passage including a downstream-side intake passage positioned downstream of the intercooler (11) and provided to introduce intake air into an engine body through the intercooler; an 
Pantow is silent as to the extension passage extends upwardly from the upstream end along the side wall of the chamber.
Nakasugi discloses an intake device (5) which is configured such that a chamber (20) stores an intercooler core (40). The intake device has an extension passage portion (26) extends upwardly (figure 5 and para. [0077]).

Regarding claim 16, wherein said intake-air supply opening (5) is arranged in a lower-end area of said chamber (when modified with Nakasugi).
Regarding claim 17, wherein said EGR introduction port (19) is arranged in an area except a center line, in a width direction, of said outside wall part and the vicinity thereof.
Regarding claim 18, wherein said EGR introduction port (19) is arranged in a lower-end area of said extension passage portion.
Regarding claim 19 wherein said EGR passage extends in a vertical direction (when modified with Nakasugi) along said outside wall part and has a forked downstream end where a lower end thereof forks, and said EGR introduction port is arranged at each of forked parts of said forked downstream end of the EGR passage.
Regarding claim 20, wherein a sectional area of said EGR passage is set to be smaller (see annotated figure) than that of said extension passage portion.
Allowable Subject Matter
Claims 9-11 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose engine with an intercooler..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841.  The examiner can normally be reached on Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.